Citation Nr: 0942966	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for stomach cancer.

3.  Entitlement to service connection for esophageal cancer.

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1968 to 
April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision. 


FINDINGS OF FACT

1.  The evidence of record fails to show that the Veteran's 
service involved duty or visitation in Vietnam.

2.  The evidence fails to relate diabetes mellitus to the 
Veteran's time in service.

3.  The evidence fails to relate stomach cancer to the 
Veteran's time in service.

4.  The evidence fails to relate esophageal cancer to the 
Veteran's time in service.

5.  The evidence fails to relate prostate cancer to the 
Veteran's time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).

2.  Criteria for service connection for stomach cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).

3.  Criteria for service connection for esophageal cancer 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).

4.  Criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

The Veteran asserts that he was in the Republic of Vietnam on 
a temporary assignment, during which time he contends that he 
was exposed to Agent Orange, and he believes that this 
alleged exposure has caused him to have diabetes mellitus, 
stomach cancer, esophageal cancer, and prostate cancer.  

Diabetes mellitus

As noted above, diabetes mellitus is one of the diseases for 
which presumptive service connection is available, provided 
that the evidence shows that a Veteran had service in the 
Republic of Vietnam, which is deemed to include service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

However, it is noted that an opinion of the General Counsel 
for VA held that: service on a deep-water naval vessel off 
the shores of Vietnam without proof of actual duty or 
visitation in the Republic of Vietnam may not be considered 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A); and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 
23, 1997).  The opinion also held that the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), which is the case here with regard to 
diabetes mellitus.

In a case similar to this one, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld the Board's 
interpretation that, for purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the serviceman must have actually been present at some point 
on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008).  In that case, the Veteran stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

In this case, the Veteran served in the Navy and was 
stationed on the tanker ship, the U.S.S. Ponchatoula (AO 
148), which traveled in the deep waters off the coast of 
Vietnam; and he asserts that he was present on the landmass 
of Vietnam during the Vietnam conflict.  Specifically, in his 
notice of disagreement, the Veteran asserted that he was 
physically in Vietnam for 5 days for a USO show having been 
transferred from the ship to the shore.  He also stated that 
while he was physically watching the USO show, he was sitting 
on large drums labeled "Agent Orange."  In his substantive 
appeal, the Veteran further elaborated that he in Vietnam in 
December 1969 to attend the Bob Hope show, and he again 
reiterated that while watching the show he was sitting on and 
around cans of Agent Orange that were leaking.

VA conducted additional research in an effort to corroborate 
the Veteran's assertions.  However, the official information 
contradicts the Veteran's testimony, as it shows the U.S.S. 
Ponchatoula was in the waters of Vietnam at various times 
between December 1968 and June 1969, but fails to show its 
presence there in December 1969, when the Veteran 
specifically stated he was in Vietnam.  [In fact, a website 
for the ship stated that in the summer of 1969 and into 1970, 
the U.S.S. Ponchatoula returned to Pearl Harbor and served 
the fleet in the Hawaiian area.  See 
http://www.ussponchatoula.com/Ponchatula%20Story148.html.]  
The Board considers the information obtained from official 
sources to have greater probative value than the Veteran's 
contentions recalled decades after the events about which 
they relate.  As the greater weight of the evidence does not 
show that the Veteran had service in Vietnam, he is not 
afforded the benefit of the presumption of herbicide 
exposure.

While the Veteran is not entitled to the presumption of 
herbicide exposure, he is nevertheless entitled to show 
actual exposure to herbicides.  However, while the Veteran 
has suggested that he sat on leaking barrels labeled Agent 
Orange in Vietnam, his statements are not taken to have 
sufficient credibility to serve as evidence of actual 
herbicide exposure, since the alleged exposure would have 
occurred at a time when his ship was no where near Vietnam.  
  
Even without proof of presumptive service connection, a 
Veteran may still establish service connection by showing 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  However, 
in this case no medical evidence has been presented to show 
that the Veteran's diabetes mellitus was caused by his time 
in service.

Service treatment records do not show any evidence of 
diabetes mellitus while the Veteran was in service; and there 
is no evidence of diabetes mellitus for several decades after 
active duty.  (It was noted in an August 2001 private 
treatment record that the Veteran had been an insulin 
dependent diabetic for approximately 4 years at that point.)  

Additionally, no medical nexus opinion has been advanced that 
even suggests that the Veteran's diabetes mellitus was caused 
by his time in service; and, any opinion on this question by 
the Veteran is insufficient to provide the requisite nexus 
between his diabetes mellitus and his time in service, since 
he is not medically qualified to prove a matter requiring 
medical expertise.  

Therefore, service connection is not available on a 
presumptive basis for diabetes mellitus as the Veteran did 
not have the requisite service in Vietnam; medical records 
fail to show a diagnosis of diabetes mellitus for more than 
twenty years after the Veteran was discharged from active 
duty; and no medical opinion has been presented linking the 
Veteran's diabetes mellitus to his time in service.  Thus, 
service connection is not warranted on either a direct or a 
presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  Accordingly, the Veteran's claim is denied.

Prostate cancer

In his claim, the Veteran asserted that he had prostate 
cancer and that his prostate had since been removed.  

As with diabetes mellitus, prostate cancer is a disease that 
is entitled to presumptive service connection if it is shown 
that a Veteran was exposed to herbicides while in service and 
later develops prostate cancer; but in this case the Veteran 
has not been shown to have been exposed to herbicides during 
service, and he is therefore not entitled to presumptive 
service connection for prostate cancer based on herbicide 
exposure.

Additionally, the medical evidence that has been obtained 
does not show that the Veteran has in fact been treated for 
prostate cancer.  For example in a September 2003 VA 
treatment record, it was noted that the Veteran had undergone 
surgery for his hips, for coronary artery disease, and for 
cancer of the stomach and esophagus, but there was no mention 
of prostate cancer.  And, even if the evidence did show 
prostate cancer, the fact remains that no evidence of 
prostate cancer was shown during service and no doctor has 
indicated that the Veteran has had prostate cancer as a 
result of his time in service.  As such, the criteria for 
service connection for prostate cancer have not been met on 
either a direct or presumptive basis, and the Veteran's claim 
is therefore denied.

Stomach cancer and esophageal cancer

Neither stomach cancer nor esophageal cancer has been linked 
to herbicide exposure by the National Institute of Health, 
and therefore no presumption of service connection would 
apply to either cancer even if were shown that the Veteran 
had service in Vietnam or otherwise was exposed to herbicides 
during service (both of which were expressly not found in 
this case).  

However, when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  As such, the Board will adjudicate the 
claims on a theory of direct entitlement to service 
connection.

Service medical records fails to show any evidence of either 
stomach cancer or esophageal cancer; and neither form of 
cancer was diagnosed for several decades after the Veteran's 
time in service.  Additionally, no medical nexus opinion has 
been advanced that even suggests that either stomach cancer 
or esophageal cancer was caused by the Veteran's time in 
service.

Although the Veteran believes that his stomach cancer and 
esophageal cancer were caused by herbicide exposure, he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the Veteran's opinion is insufficient 
to provide the requisite nexus between his stomach cancer and 
esophageal cancer and his time in service (to include 
exposure to herbicides).  

Therefore, service connection is not available on a 
presumptive basis for either stomach cancer or esophageal 
cancer as due to Agent Orange exposure because it is not a 
listed disease and the Secretary has reiterated that there is 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  Service 
medical records fail to show any evidence of either stomach 
cancer or esophageal cancer and the Veteran did not develop 
either disease for more than twenty years after he was 
discharged from service.  Furthermore, no medical opinion has 
been presented linking either stomach cancer or esophageal 
cancer to his time in service.  Thus, service connection is 
not warranted on either a direct or a presumptive basis.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for either stomach cancer or esophageal 
cancer.  As such, the criteria for service connection have 
not been met, and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained.  
Research was also conducted to determine where the Veteran's 
ship was located during his time in service.  While no 
medical opinion of record was sought, there is no suggestion, 
aside from the Veteran's incredible assertions, that any of 
his claimed disabilities are in anyway related to his time in 
service; and no medical examination is therefore warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for stomach cancer is denied.

Service connection for esophageal cancer is denied.

Service connection for prostate cancer is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


